Citation Nr: 1029546	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifesting 
in symptoms of recurrent fevers and night sweats.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 6, 1978, to March 3, 1979; February 8, 1985, to February 
24, 1985; and June 27, 1987, to July 11, 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, 
the claims folder was returned to the RO in New Orleans, 
Louisiana.  

As support for his claim, the Veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in June 2010.  A copy of the transcript is associated with the 
record and has been reviewed.  At the time of the hearing, the 
Veteran submitted additional evidence in the form of two buddy 
statements, accompanied by a waiver of RO consideration.  38 
C.F.R. 
§ 20.1304(c) (2009).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

First, with regard to the disabilities on appeal, the Veteran has 
indicated that he received treatment for his recurrent fevers 
from C. Kurukularatne, M.D.; and that he received treatment for 
his right knee and right ankle from Drs. Motter, van Deventer, 
and Levi.  However, a review of the claims file reveals that 
private treatment records from Drs. Kurukularatne, Motter, and 
van Deventer have not been associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining records 
of the Veteran's relevant medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also has 
a duty to make reasonable efforts to obtain relevant records, 
including private records that the claimant adequately 
identifies, and notify the claimant of such efforts whenever it 
is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of treatment for the Veteran's 
disabilities on appeal may be relevant to his claim, the RO 
should make further attempts to obtain these records, and, if 
they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Next, a VA examination is required to determine the nature and 
etiology of a disorder with symptoms of recurrent fevers and 
night sweats.  In disability compensation (service-connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4). 

Here, the Veteran claims that he has continuously experienced 
low-grade fevers and night sweats since service, and that these 
symptoms began during service, after his period of active service 
in Panama in February 1985.  A review of STRs indicates the 
Veteran had an onset of fevers, chills, and sweats, and a weight 
loss of 10 pounds, the day after returning from his ACDUTRA in 
Panama.  Thereafter, he was seen on February 28, 1985, and March 
4, 1985, for these symptoms.  A malarial smear completed in 
February 1985 was negative.  He was hospitalized in March 1985, 
approximately 10 days after returning from Panama, for recurrent 
fevers.  He reported that, while in Panama, he had bathed daily 
in rivers, and had eaten raw fruits and vegetables.  His 
diagnosis upon discharge was recurrent fevers presumed secondary 
to leptospirosis.  

Post-service, the Veteran has testified that he continues to 
suffer from recurrent fevers and night sweats every few months; 
however, he has not indicated that there is a definitive 
diagnosis for the symptoms that he suffers.  See June 2010 
videoconference hearing transcript.  A May 2006 private treatment 
record shows that the Veteran reported a past medical history of 
malarial sweats (not malaria).  Lay statements also indicate that 
the Veteran has suffered from low-grade fevers and night sweats 
since returning from active duty in Panama.  See spousal and 
buddy statements dated in July 2008 and June 2010.  In this 
regard, the Veteran, his wife, and his fellow service members are 
competent to report continuity of symptomatology since service, 
and the symptomatology the Veteran has experienced since service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence 
should be taken into account in a claim for service connection.  

Additionally, the Veteran also submitted a medical opinion 
suggesting a link between his recurrent fevers and sweats and his 
military service.  See June 2008 private medical opinion of C. 
Kurukularatne, M.D.  In this regard, the statement indicated that 
the Veteran had been evaluated for ongoing fever and drenching 
sweats that date back to 1985.  The statement indicated that the 
physician was in the process of investigating the etiology of the 
Veteran's condition, but it appears, more likely than not, to be 
related to something he acquired or was exposed to at the time of 
his active duty in Panama.  
  
Thus, in light of the evidence of in-service treatment for 
recurrent fevers and night sweats, competent evidence regarding 
continuity of symptomatology and current symptomatology, medical 
evidence suggesting a connection between the current 
symptomatology of recurrent fevers and night sweats and military 
service, and the Court's recent decision in McLendon, a 
comprehensive VA medical examination and opinion is needed to 
determine whether the nature of the symptomatology the Veteran 
experiences, whether there is a disorder causing these symptoms, 
and whether any such disorder is traceable back to his military 
service.  

Finally, also pursuant to McLendon, supra, a VA examination is 
required to determine the nature and etiology of any right knee 
and right ankle disorders.  In this regard, the Veteran claims 
that he currently has right knee and right ankle disorders that 
resulted from injuries he incurred during service.  A review of 
the STRs reveals that the Veteran complained of, and was treated 
for, pain in the right shin and ankle in July 1987, during a 
period of ACDUTRA, after playing baseball.  He was variously 
diagnosed with right ankle swelling; right ankle sprain; and 
prepatellar bursitis, traumatic, right knee, symptomatic.      

Post-service, the Veteran has testified that he continues to 
suffer from flare-ups in his right knee and ankle; however, he 
has indicated that there is no diagnosis for his right knee and 
right ankle symptomatology.  See June 2010 videoconference 
hearing transcript.  Nevertheless, lay statements indicate that 
the Veteran has suffered from knee and ankle problems since his 
injuries in 1987.  See spousal and buddy statements dated in July 
2008 and June 2010.  In this regard, as discussed above, the 
Veteran, his wife, and his fellow service members are competent 
to report continuity of symptomatology since service, and the 
symptomatology the Veteran has experienced since service.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Such competent evidence should be 
taken into account in a claim for service connection.  

Additionally, the Veteran has submitted a medical opinion 
suggesting a link between his current right knee and ankle 
symptomatology and his in-service injuries.  See May 2007 private 
medical opinion of T. A. Levi, M.D.  In this regard, the 
statement indicated that the Veteran has experienced flare-ups of 
pain and swelling in his right knee and ankle since his in-
service injury in July 1987, requiring care by an orthopedist on 
a regular basis.  The statement indicated that it is more likely 
than not that the Veteran's right knee and ankle problems are a 
result of his injuries while on active duty in 1987.
  
Thus, in light of the evidence of in-service treatment for right 
knee and right ankle injuries, competent evidence regarding 
continuity of symptomatology and current symptomatology of pain 
and swelling, medical evidence suggesting a connection between 
the current symptomatology of pain and swelling and military 
service, and the Court's recent decision in McLendon, a 
comprehensive VA medical examination and opinion is needed to 
determine whether the nature of the right knee and right ankle 
symptomatology the Veteran experiences, whether there is a 
disorder causing these symptoms, and whether any such disorder is 
traceable back to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information 
as to the dates of any private medical 
treatment received for his recurrent 
fevers, and right knee and right ankle 
disorders, that is not already of record.  
The Veteran should furnish signed 
authorizations for the release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any disorder that manifests as 
recurrent fevers and sweats.  The claims 
file must be made available for review of 
his pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any 
necessary diagnostic testing or 
evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate (a) 
whether the Veteran currently has any 
disorder with manifestations that 
include recurrent fevers and night 
sweats; and (b) if so, whether it is at 
least as likely as not (50 percent or 
more probable) any such disorder the 
Veteran has is associated with his 
service in Panama and treatment for 
similar symptoms after his return from 
Panama.  In making this critical 
determination, the examiner should 
address the significance, if any, of in-
service treatment records for similar 
symptoms dated in February 1985, almost 
immediately after the Veteran returned 
from active duty in Panama, and his 
reports of bathing in rivers, and eating 
raw fruits and vegetables, while in 
Panama.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current right knee and 
right ankle disorders.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any 
necessary diagnostic testing or evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate (a) 
whether the Veteran has any right knee 
and/or right ankle disorder(s); and (b) 
if so, whether it is at least as likely 
as not (50 percent or more probable) any 
current right knee and/or right ankle 
disorder(s) the Veteran has is/are 
associated with his right knee and right 
ankle injuries sustained during service 
in July 1987.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claims.  

4.  Readjudicate the Veteran's claim for 
service connection for a disorder 
manifesting in symptoms of recurrent fevers 
and night sweats, claim for service 
connection for a right knee disorder, and 
claim for service connection for a right 
ankle disorder, in light of the VA 
examinations provided and any additional 
evidence received since the July 2009 
supplemental statement of the case (SSOC).  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


